DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wissner (EP2659922).
Regarding claim 1, Wissner teaches a packaging (Fig. 3a) for the in-line stocking and transportation of glass bottles (where the package is capable of holding glass bottles), especially but not exclusively for pharmaceutical use, comprising a box (61) closed on five sides and open at the top, configured to internally house a plurality of bottles (2) arranged side-by-side in a vertical position, and a lid (54) couplable in a removable manner with said box (61), in a position facing a bottom wall (base) of said box, for closing the box at the top; characterised in that the lid (54) is provided on a first face (57) thereof, configured to be facing in use the bottom wall (base) of the box, with a plurality of first (55 in Fig. 3b) and second (55 in Fig. 3b) spacer elements, which protrude in a cantilever fashion from said first face (57) of the lid and towards the bottom wall of the box, said first spacer elements (55) being configured to be interposed, in use, between each bottle (2) contained in the box and respective other bottles (2) immediately adjacent thereto.
Regarding claim 2, characterised in that said second spacer elements (55) are arranged close to a peripheral edge of said lid and are configured to be interposed between the bottles and a respective side wall of the box (Fig. 3a and 3b).
Regarding claim 3, characterised in that said box (61) is a parallelepiped-shaped box delimited by four side walls and by a bottom wall (8); and in that at least some of said second spacer elements (55) are also configured to cooperate with at least two of said side walls opposite to and facing each other, for guiding said lid (9) to correctly couple itself with said box. 
Regarding claim 4, characterised in that it is configured to contain glass bottles (2) each being delimited by a cylindrical side wall (Fig. 3a and 3b) said first spacer elements being arranged on said lid forming hexagonal assemblies (Fig. 3a and 3b); in each hexagonal assembly, each spacer element (55) being arranged according to the vertexes of a hexagon and simultaneously forming part of both its hexagonal assembly and of other two immediately adjacent hexagonal assemblies (Fig. 3a and 3b).
Regarding claim 5, characterised in that said second spacer elements (55) are arranged on the lid so as to form part of respective peripheral assemblies only approximately hexagonal being at least partly uncomplete, formed also in part by some of said first spacer elements, said peripheral assemblies being arranged immediately adjacent to said side walls (Fig. 3a and 3b).
Regarding claim 6, characterised in that at least some of said second spacer elements (55) cooperate with respective joining corners of the box  arranged between two immediately adjacent side walls (Fig. 3a and 3b).
Regarding claim 7, characterised in that said spacer elements (55) are formed by straight pegs  that extend in a cantilever fashion from said first face of the lid, perpendicular to the lid itself; said first face being flat (Fig. 3a and 3b)
Regarding claim 8, characterised in that said spacer elements (55) and said lid (54) are made of a synthetic plastic material, the spacer elements being integral in one piece with the lid (Fig. 3a and 3b).
Regarding claim 9, characterised in that said first and said second spacer elements have identical shapes and sizes (Fig. 3a and 3b).
Regarding claim 10, characterised in that said first and said second spacer elements (55) are formed by straight pegs which extend in a cantilever fashion from said first face of the lid, perpendicular to the lid itself; said pegs having a constant transversal section or, at the most, tapered towards a free end of the pegs; said transversal section of each peg having a polygonal shape, preferably a pentagonal shape, and being delimited by sides arranged adjacent two-by-two, alternatively one straight and one curved for each pair of adjacent sides; the length of said pegs being sized so that said free ends of the pegs remain spaced apart from the bottom wall of the box with the lid coupled to the box (Fig. 3a and 3b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736